Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000575
                                                        30-AUG-2016
                                                        02:21 PM


                           SCPW-16-0000575


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            KIMBERLYN SCOTT and BROOKE SCOTT, Petitioners,


                                 vs.


 THE HONORABLE JOSEPH E. CARDOZA, Judge of the Circuit Court of

     the Second Circuit, State of Hawai'i, Respondent Judge,


                                 and


      STEVEN CAPOBIANCO and STATE OF HAWAI'I, Respondents.



                         ORIGINAL PROCEEDING

                         (CR. NO. 16-1-0133)


             ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, J.J.)


            Upon consideration of petitioners Kimberlyn Scott and

Brooke Scott’s petition for writ of mandamus, filed on August 18,

2016, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioners do not have

a clear and indisputable right to the requested relief and,

therefore, they are not entitled to the requested writ of

mandamus.    See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d

334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means
to redress adequately the alleged wrong or obtain the requested


action; such a writ is meant to restrain a judge of an inferior


court who has exceeded his or her jurisdiction, has committed a


flagrant and manifest abuse of discretion, or has refused to act


on a subject properly before the court under circumstances in


which he or she has a legal duty to act).   Accordingly, 


          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied. 


          DATED: Honolulu, Hawai'i, August 30, 2016.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2